                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

Carwin Pettis, Jr.,              )                    Case No. 9:20-cv-03502-DCC
                                 )
                   Plaintiff,    )
                                 )
v.                               )                                ORDER
                                 )
United States of America,        )
                                 )
                   Defendant.    )
________________________________ )

          This matter is before the Court on Plaintiff’s complaint alleging violations of his civil

rights.    ECF No. 1.       In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.), this matter was referred to United States Magistrate Judge Molly H.

Cherry for pre-trial proceedings and a Report and Recommendation (“Report”). On April

29, 2021, the Magistrate Judge issued a Report recommending that this action be

dismissed without issuance of service of process. ECF No. 20. The Magistrate Judge

advised Plaintiff of the procedures and requirements for filing objections to the Report

and the serious consequences if he failed to do so. Plaintiff has not filed objections to

the Report and the time to do so has lapsed.

                              APPLICABLE LAW AND ANALYSIS

          The Magistrate Judge makes only a recommendation to this Court.                     The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the
Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and adopts the recommendation of the

Magistrate Judge.1 Accordingly, this action is DISMISSED without prejudice and without

issuance of service of process.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
June 21, 2021
Spartanburg, South Carolina




       1
         This dismissal is without leave to amend. See ECF No. 20 at 6 n. 4 (citing Bing
v. Brivo Sys., LLC, 959 F.3d 605 (4th Cir. 2020)).


                                             2
